--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


BSD MEDICAL CORPORATION
EXCLUSIVE DISTRIBUTION AGREEMENT


This Exclusive Distribution Agreement is made and entered into this 14th day of
May 2008 by and between Sennewald/Medizin-Technik GmbH, hereinafter referred to
as "DISTRIBUTOR"), a company organized and existing under the laws of the
Federal Republic of Germany and having a principal place of business at
Schatzbogen 86, 81829 Munich, Germany and BSD Medical Corporation, a Delaware
Corporation, (hereinafter referred to as "MANUFACTURER") having a principal
place of business at 2188 West 2200 South, Salt Lake City, Utah 84119 U.S.A.


Recitals


A.  The MANUFACTURER is the sole owner of all rights. title, and interest in and
to certain inventions, technology, and know-how relating to its hyperthermia
cancer therapy products, namely the BSD 2000 and BSD 500 as well as the tumor
ablation products (MTX-100) to be introduced to the market (hereinafter referred
to as "PRODUCTS") and other applications, and MANUFACTURER has the right to
grant exclusive distributorships thereunder.


B.  DISTRIBUTOR is now desirous of acquiring from MANUFACTURER an exclusive
distributorship to market and sell the PRODUCTS.


C.  The MANUFACTURER is willing to grant an exclusive distributorship based upon
the terms and conditions hereafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for good and valuable consideration, the parties hereto intending to
be legally bound agree as follows:




Terms of Agreement


Section 1-- Definitions


1.1
The term "TECHNOLOGY" related to hyperthermia and ablation cancer therapy
products as used in this Agreement, shall mean any confidential or proprietary
technical information, know-how, trade secrets, written documentation, machine
readable documentation, detailed drawings, data, methods, processes,
specifications, quality and inspections standards, sales literature, advertising
and marketing materials, reports and training materials.

 
1.2
The term "PRODUCTS" as used in this Agreement, shall mean all products, and
by-products produced by or resulting from the use of any portion of the
TECHNOLOGY. The term "PRODUCTS" shall specifically include all models of the
PRODUCTS.

 
 
1

--------------------------------------------------------------------------------

 


Section 2-- Grant of PRODUCTS exclusive distributorship


2.1
Subject to the other terms and conditions set forth herein, MANUFACTURER hereby
grants to DISTRIBUTOR the right to sell, and otherwise to commercialize the
Hyperthermia PRODUCTS for sales in Russia as well as all European Countries
(with the exception of Poland) (all hereinafter referred to as "TERRITORY").
DISTRIBUTOR agrees that it will not make sales of these products except in the
TERRITORY unless prior authorization is granted on specific projects in writing
from MANUFACTURER.



2.2
Subject to the other terms and conditions set forth herein, MANUFACTURER hereby
grants to DISTRIBUTOR the right to sell, and otherwise to commercialize its
Tumor Ablation PRODUCTS for sales in Germany, Switzerland and Austria.
DISTRIBUTOR agrees that it will not make sales of this product except in the
TERRITORY unless prior authorization is granted on specific projects in writing
from MANUFACTURER.



Section 3-- Performance


3.1
DISTRIBUTOR covenants that it will in good faith commit itself to a thorough,
vigorous, and diligent program of exploiting the PRODUCTS hereof in accordance
with the best business customs of the industry, exerting its best efforts, so
that full utilization of the PRODUCTS will result. This shall include exposure
of PRODUCTS to hospitals, medical clinics, individual medical practitioners, and
appropriate medical equipment subdealers, outlets and markets throughout the
country(s) in section 2.



3.2
DISTRIBUTOR further agrees to commit to annual sales projections established in
writing by mutual agreement by the two parties. In the event that DISTRIBUTOR
does not, at any future date, fulfill its projected sales or shows lack of
progress to that end, MANUFACTURER shall have the right, at its option to
terminate this Agreement pursuant to section 6. Failure to reach agreement on
sales projections may also be cause for termination.



3.3
DISTRIBUTOR further agrees to provide technical service and support for the
PRODUCTS sold in the TERRITORY. To this end, DISTRIBUTOR will comply with the
training requirements outlined in section 12 and further agrees to order and
keep in stock sufficient spare parts to be able to service equipment in a timely
manner. Failure to provide this support and/or comply with the training
requirements shall be cause for termination.



3.4
DISTRIBUTOR further agrees to obtain, at its expense all necessary and relevant
government approvals and permission to market, sell and operate the PRODUCT in
the TERRITORY.  Failure to obtain these approvals shall be cause for
termination.



Section 4-- PRODUCTS pricing.


4.1
Current pricing as of this contract to the DISTRIBUTOR shall be per quotation
from MANUFACTURER or via published price lists from MANUFACTURER. DISTRIBUTOR
shall receive 25% discount off list prices at time of purchase order. See
attachment for current MANUFACTURER list pricing.



 
2

--------------------------------------------------------------------------------

 




4.2           From time to time MANUFACTURER shall have the right to change
prices of PRODUCTS. Unless otherwise specified by MANUFACTURER, in writing, new
published pricing shall be effective 90 days from the date of issue of new price
lists.


4.3
DISTRIBUTOR shall purchase all spare and replacement parts directly from
MANUFACTURER



Section 5-- Payments


5.1
DISTRIBUTOR agrees that all purchase orders for PRODUCTS shall be purchased with
a 50% payment at time of placement of purchase order and 50% payment at time of
shipment of product, according to the terms set forth in MANUFACTURER's
quotation as agreed by both parties unless other terms or conditions are agreed
upon in writing by DISTRIBUTOR and MANUFACTURER prior to new orders being
placed. Spare parts orders shall be payable net 45 days after shipment.



5.2
All moneys payable hereunder shall be paid in United States Dollars at such
locations in the United States of America as MANUFACTURER may from time to time
designate; unless, any payments due and payable in the United States is not at
that time permitted by law or by reason of the decision of any competent
authority in the country involved, then, in such event, DISTRIBUTOR shall
discharge its obligation for payment in such other currency and at such place as
may be permitted and agreed to by MANUFACTURER.



Section 6--Term and Termination


6.1
With respect to the DISTRIBUTOR and rights granted hereby, this Agreement shall
commence upon the executing hereof and, unless terminated earlier, shall
continue year to year with automatic 12 (twelve) month extensions if all
conditions of this Agreement have been met, subject to new sales projections
which will serve as minimum purchase volume targeted amounts (as mutually
agreed) as described in Subparagraph 3.1 and 3.2.



6.2
If any payment to MANUFACTURER is in arrears for thirty (30) days after the due
date, or if DISTRIBUTOR fails to achieve minimum sales performance or defaults
in performing any of the other terms of this Agreement, and continues in default
for a period of fifteen (15) days after written notification as provided herein,
or if DISTRIBUTOR becomes insolvent or files for bankruptcy or enters into an
agreement with creditors, or if a receiver is appointed for it, MANUFACTURER
shall have the right to terminate this Agreement upon giving a fifteen (15) day
notice to DISTRIBUTOR.



6.3
As a course of normal business, the MANUFACTURER has reasonable expectations in
regards to performance, communications, promotions, etc. If, at any time during
this agreement, the DISTRIBUTOR fails to meet these expectations, the
MANUFACTURER shall promptly notify the DISTRIBUTOR in writing. Failure by the
DISTRIBUTOR to remedy the situation within 30 days to the satisfaction of the
MANUFACTURER shall be sufficient grounds for immediate termination of this
agreement.



 
3

--------------------------------------------------------------------------------

 


6.4
Subsequent to the termination of this Agreement as provided for in Subsection
6.1 – 6.3, DISTRIBUTOR agrees that it will not engage in the use, sale or other
commercialization or in any other manner for its own benefit or any person,
firm, corporation, association, or other entity of the TECHNOLOGY for a period
of five (5) years and that it will not sell the PRODUCTS or competitive products
during that period. This excludes any PRODUCTS that the DISTRIBUTOR currently
manufactures, or subsequent developments of this technology that is not derived
from technology offered by the MANUFACTURER. DISTRIBUTOR agrees that it will not
use its knowledge of the MANUFACTURER'S systems to build or develop competing
products that use phased-array technology to treat deep tumors or any other
software or hardware technology utilized by the MANUFACTURER of which the
DISTRIBUTOR becomes aware because of its activities associated with this
agreement. At the termination of this agreement, any items remaining in stock
may be returned to the MANUFACTURER at a mutually agreed upon price.



6.4
Upon termination of this Agreement for any reason, nothing herein shall be
construed to release either party of any obligation that matured prior to the
effective date of such termination, and any unpaid payments under this Agreement
shall become immediately due and payable.



6.5
Notwithstanding the above, DISTRIBUTOR shall have no obligation to purchase the
minimum purchase requirements herein for any period after the day of
notification of termination by DISTRIBUTOR or notification of default by
MANUFACTURER, unless such default is remedied as contained herein. DISTRIBUTOR
shall not be liable to purchase any units beyond those already ordered and paid
for in the event of termination or default.



Section 7-- Third party Infringement of Patent or Future Patent Applications


7.1
Should MANUFACTURER or DISTRIBUTOR become aware of any infringement or alleged
infringement in the country in paragraph 2, that party shall immediately notify
the other party in writing of the name and address of the alleged infringer, the
alleged acts of infringement, and any available evidence of infringement.
MANUFACTURER and DISTRIBUTOR agree to work jointly (on a best efforts basis) to
prevent any infringement and defend the patent or any additional patent
MANUFACTURER may apply for in the future upon which the TECHNOLOGY is based. The
intent of this paragraph is that DISTRIBUTOR shall defend the patent or patents
applied for in the future in the country in paragraph 2.



7.2
DISTRIBUTOR and MANUFACTURER hereby agree to cooperate with each other in the
prosecution of any legal infringement action or settlement discussions
undertaken pursuant to this section and that each will provide the other with
all pertinent data and evidence of which it may have the knowledge or which may
be in its possession and which may be helpful in the prosecution of such action.



 
4

--------------------------------------------------------------------------------

 


7.3
If, at any time during the term of this Agreement, MANUFACTURER or DISTRIBUTOR
shall be unable to uphold the validity of any patents against any alleged
infringer, DISTRIBUTOR shall not have a damage claim or a claim for refund or
reimbursement against MANUFACTURER.



Section 8-- Taxes, Governmental Approvals and Liability


8.1
DISTRIBUTOR shall be solely responsible for the payment and discharge of any
taxes, duties, or withholdings relating to any transaction of DISTRIBUTOR in
connection with the sale, or lease of the PRODUCTS in its TERRITORY. In the
event that MANUFACTURER is assessed any tax, duty, or other governmental
withholding by the Chinese government with respect to any payment under this
DISTRIBUTOR Agreement, DISTRIBUTOR shall pay such tax, duty, or other
governmental withholding on behalf of MANUFACTURER or reimburse MANUFACTURER for
any such tax, duty, or withholding it shall make.



8.2
DISTRIBUTOR shall, at its own expense, be responsible for applying for and
obtaining any approvals, authorizations, or validations relative to this
Agreement under the laws of the country in paragraph 2 or otherwise, including
authorization for the remittances hereunder from the appropriate governmental
authorities.



8.3
DISTRIBUTOR shall be responsible for all product liability, and product warranty
for any PRODUCTS sold by DISTRIBUTOR under this Agreement and shall carry
whatever insurance is necessary to provide such liability or warranty
protection.



Section 9-- lndependence of the Parties


9.1
This Agreement shall not constitute the designation of either party as the
representative or agent of the other, nor shall either party by this Agreement
have the right or authority to make any promise, guarantee, warranty, or
representation, or to assume, create, or incur any liability or other obligation
of any kind, express or implied, against or in the name of, or on behalf of, the
other.



Section 10--Assignment


10.1
DISTRIBUTOR shall not have the right to assign or otherwise transfer this
Agreement and the rights of distributorship granted hereby and the rights
acquired by DISTRIBUTOR hereunder, without the prior, written consent of
MANUFACTURER (such consent will not be unreasonably withheld). If such written
consent is given, such assignment or transfer shall not be deemed effective
unless such assignee or transferee has agreed in writing to be bound by the
terms and provisions of this Agreement. DISTRIBUTOR shall have the right to
utilize third parties to market and acquire sales, including but not limited to
appointing local sub distributors. These third parties are also subject to the
terms and limitations of the agreement.



10.2
Upon termination of this agreement DISTRIBUTOR shall assign all rights to any
import licenses it holds for the MANUFACTURER'S PRODUCTS to the MANUFACTURER.



 
5

--------------------------------------------------------------------------------

 


10.3
MANUFACTURER shall have the right to assign its right herein, including rights
to receive payments to any third party without the prior written consent of
DISTRIBUTOR. Assignment of payments due must be in accordance with the laws,
rules and regulations of Germany.



Section 11—Notices


11.1
All notices, demands, and other communications under this Agreement shall be
deemed to have been duly given and delivered one (1) day after sending, if sent
by telegram, telex, or telefax, and thirty-five (35) days after posting, if sent
by registered airmail, postage prepaid to the parties at the following
locations:



A. MANUFACTURER:
BSD Medical Corporation
2188 West 2200 South
Salt Lake City, Utah 84119
Telefax 801-972-5930


B. DISTRIBUTOR:
Dr. Sennewald Medizintechnik GmbH
Schatzbogen 86
81829 MUNCHEN
GERMANY
Telefax 49-89 54 21 43-30


11.2
The parties hereto may give written notice of change of address. and after such
notice has been received, any notice or request shall thereafter be given to
such party at the changed address.



Section 12—Training


12.1
DISTRIBUTOR shall send, at DISTRIBUTOR'S expense appropriate employee(s) to
locations designated by MANUFACTURER for the purpose of receiving adequate
training, specified by MANUFACTURER, to properly represent MANUFACTURER in the
TERRITORY.



Section 13--Demonstration Systems


13.1
DISTRIBUTOR agrees to purchase adequate BSD demonstration systems from
MANUFACTURER, to be mutually determined by both parties, as described by the
attached quotation and sales agreement.



 
6

--------------------------------------------------------------------------------

 


Section 14--Applicable Law


14.1
All disputes in connection with this agreement shall be settled with good faith
negotiation. In case no settlement can be reached, the case may be submitted to
arbitration as agreed upon by both parties. This Agreement is entered into
pursuant to the laws of the State of Delaware, United States of America, and the
validity and interpretation of this Agreement shall be governed by and in
accordance with the laws of the state and country as such law shall from time to
time be in effect. If attempts at negotiation and arbitration fail, both parties
agree to the jurisdiction of the courts of the States of Utah or Delaware and
agree to be bound by their rulings.



Section 15--Attorneys Fees


15.1
In the event there is a default under this Agreement and it becomes reasonably
necessary for any party to employ the services of an attorney, either to enforce
or terminate this Agreement, with or without arbitration, the losing party or
parties to the controversy arising out of the default shall pay to the
prevailing party or parties reasonable attorneys fees and, in addition, such
costs and expenses as are incurred in enforcing or in terminating this
Agreement.



Section 16--ldentification of TECHNOLOGY and PRODUCTS


16.1
DISTRIBUTOR agrees to mark PRODUCTS, all brochures and documents describing the
PRODUCTS with all applicable United States and foreign patent numbers, in
conformity with the patent laws and practices of the respective country.



Section l7--Limited Product Warranty


17.1
From the date of shipment to the DISTRIBUTOR, MANUFACTURER warrants, for
eighteen months or twelve months from the date of installation, whichever occurs
first, all specifically covered parts of the system including labor which is
performed at BSD's facility in Salt Lake City, Utah.



17.2
Limitations regarding quantity of probes and applicators as well as all other
items covered by this warranty shall be governed by MANUFACTURER'S signed
PRODUCTS quotation.



Section l8--Confidential Disclosure


18.1
The parties acknowledge that from time to time they have or will be required to
disclose to each other TECHNOLOGY that is confidential, proprietary or secret,
in the furtherance of the objects and covenant of this Agreement. The parties
acknowledge that the provisions of this Agreement are necessary to protect the
confidentiality, value and secrecy thereof.



18.2
The parties agree that they shall take reasonable precautions to preserve the
confidential, proprietary or secret status of any such TECHNOLOGY disclosure.
Each party shall require that its employees and agents understand and agree in
writing to treat and hold such TECHNOLOGY in confidence consistent with the
provisions herein. The parties further agree that they shall utilize all such
TECHNOLOGY solely for furthering the objectives of this Agreement and they will
not, either during or at any time subsequent to this Agreement, otherwise use
such TECHNOLOGY for their own benefit or for the benefit of others; nor will
either party publish or otherwise disclose such TECHNOLOGY to any other
individual, firm or corporation without first obtaining written consent from the
other party to this Agreement.



 
7

--------------------------------------------------------------------------------

 


18.3
The obligations of this section shall survive termination of this Agreement,
provided, however, that such obligations shall not apply to:



(a) any information which was disclosed to the DISTRIBUTOR by a thirdparty who
is under no obligation of confidentiality to the MANUFACTURERor a to party in
private or to the DISTRIBUTOR; or,


(b) any information that DISTRIBUTOR can reasonably demonstrate through
documentation has become generally known through no fault of the MANUFACTURER to
the trade or to public prior to or subsequent to the disclosure by DISTRIBUTOR.


18.4
Within thirty (30) days from the date of termination of this Agreement as
provided in section 6, DISTRIBUTOR shall furnish MANUFACTURER with written
notice specifying that through reasonable care and to the best of its knowledge:



(a) all TECHNOLOGY embodied in all printed documents and machine readable
documentation and copies thereof, including any materials, documents, books,
drawings, memoranda, files, blue prints, diagrams, customer lists, manufacturing
procedures, know-how, testing data, studies, reports, evaluations, and any other
materials or things of any value which constitute or embody any confidential,
proprietary or secret TECHNOLOGY has been returned to MANUFACTURER; and


(b) the originals and all copies of any machine-readable documentation
containing any portion of the TECHNOLOGY of the MANUFACTURER have been destroyed
or returned to MANUFACTURER.


Section 19--Non-Competition


19.1
The DISTRIBUTOR further agrees that at no time during this Agreement or for five
(5) years immediately following the termination of this Agreement, whether said
termination is occasioned by the MANUFACTURER or the DISTRIBUTOR or the mutual
agreement of the parties, will the DISTRIBUTOR for itself, or in behalf of any
other person, persons, firm, partnership, corporation, or company, engage in
directly or indirectly, solicit or attempt to solicit the business or patronage
of any person, persons, firm, partnership, corporation, or company for the
purpose of carrying on competitive business similar to that of the MANUFACTURER
or perform such other incidental product sales, manufacturing or business
services as is now engaged by the MANUFACTURER, nor will the said DISTRIBUTOR
disclose to any person whomsoever any of the confidential information as
contained in Section 18 used by the MANUFACTURER in or about its business.



 
8

--------------------------------------------------------------------------------

 


19.2
The DISTRIBUTOR shall purchase PRODUCT only from MANUFACTURER. DISTRIBUTOR shall
not purchase new or used PRODUCT or competitive products for resale into
TERRITORY from MANUFACTURER'S previous customers or distributors outside of
TERRITORY. DISTRIBUTOR shall not remanufacture used PRODUCT taken in trade from
its customers.



Section 20--General Provisions


20.1
The parties hereto have read this Agreement and agree to be bound by all its
terms. The parties further agree that this Agreement shall constitute the
complete and exclusive statement of the Agreement between them and supersedes
all proposals, oral or written, and all other communications between them
relating to the TECHNOLOGY, including but not limited to; the inventions,
technology, and know-how which are the subject matter of this Agreement.



20.2
No agreement changing, modifying, amending, extending, superseding, discharging,
or terminating this Agreement or any provisions hereof shall be valid unless it
is in writing and is dated and signed by duly authorized representatives of the
party or parties to be charged.



20.3
The provisions of this Agreement are several, and in the event that any
provision of this Agreement shall be held to be invalid, illegal, or
unenforceable, the validity, legality, and the enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.



20.4
Failure of any of the parties hereto to enforce any of the provisions of this
Agreement or any rights with respect thereto or to exercise any election
provided for herein, shall in no way be considered a waiver of such provisions,
rights, or elections or in any way affect the validity of this Agreement. No
term provision hereof shall be deemed waived and no breach excused, unless such
waiver or consent shall be in writing and signed by the party claimed to have
waived or consented. The failure by any of the parties hereto to enforce any of
said provisions, rights, or elections shall not preclude or prejudice such party
from later enforcing or exercising the same or in any other provisions, rights,
or elections which it may have under this Agreement Any consent by any party to,
or waiver of, a breach by the other, whether express or implied, shall not
constitute a consent or waiver of, or excuse for any other, different or
subsequent breach. All remedies herein conferred upon any party shall be
cumulative and no one shall be exclusive of any other remedy conferred herein by
law or equity.



20.5
This Agreement shall be binding not only upon the parties hereto, but also upon,
without limitation thereto, their successors, heirs, devisees, divisions,
subsidiaries, officers, directors, employees, and agents and any and all persons
or entities in private with them or having notice of this Agreement.



 
9

--------------------------------------------------------------------------------

 


20.6
Time is of the essence in the performance of each and every obligation and
covenant imposed by this Agreement.



20.7
There shall be no liability on either party on account of any loss, damage, or
delay occasioned or caused by strikes, riots, fires, insurrection, or the
elements, embargoes, failure of carriers, acts of God or of the public enemy,
compliance with any law, regulation, or other governmental order, or any other
causes beyond the control of either party, whether or not similar to the
foregoing.



20.8
Except as provided elsewhere in this Agreement, all of the legal, accounting,
and other miscellaneous expenses incurred in connection with this Agreement and
the performance of the various provisions of this Agreement shall be paid by the
party who incurred the expense.



20.9
All covenants, agreements, representations, and warranties made herein in
writing in connection with this transaction shall survive after the closing
date.
   
20.10
Headings used in this Agreement are for reference purposes only and shall not be
deemed a part of this Agreement.
   
20.11
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, all of which constitute one and the same agreement.
   
20.12
This Agreement is the entire agreement between the parties and supersedes and
shall be substituted for each and every agreement with respect to distribution
of MANUFACTURERS products, whether written, oral or otherwise in effect between
DISTRIBUTOR and MANUFACTURER.


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first mentioned above.




BSD Medical Corporation
Dr. Sennewald/Medizintechnik GmbH
By Rick White
By Dr. Gerhard Sennewald CEO
    /s/ Rick White
/s/ Dr. Gerhard Sennewald
   
Date     October 20, 2008         
Date     October 15, 2008



 
10

--------------------------------------------------------------------------------